INGERSOLL, District Judge.
The revenue of the state is the produce of taxes, excise, eus-toms, and duties, which it collects and receives into the treasury for public use. It is the income which it receives to enable it to perform its proper functions. And laws relating to the revenue, or revenue laws, are such laws as are enacted in reference to such income, such as give rules as to the mode of its collection, and as .to the manner in which the officials employed in such collections shall conduct. All taxes which are imposed by the state, whether such taxes be direct or indirect, are, when collected, the revenue of the state. They are its income, As they are the revenue of the state, all laws regulating such taxes and giving such rules for their collection are taxes relating to the revenue. The duty paid for the carnage of letters by the agency of government is at times a most important branch of the public revenue, and the law’s relating to the same are of the greatest importance to the revenue. From this duty the government, in time of war, or at any time when, from any cause, the income from customs is materially impaired and cannot be increased, derives an essential part of its revenue. Duties or taxes collected under the tariff laws of the United States, upon the importation of foreign goods into the country, are the revenue of the state; and the laws regulating the collection of such duties or taxes, and prescribing rules to officials employed in such eol-lection, are laws relating to the revenue. This is conceded. But such duties or .taxes are no more the revenue of the state than are the du-iies or taxes collected under the post-office laws of the United States, for the carnage of *256letters in the public mails, the revenue of the state. And the laws regulating the collection of duties or taxes upon the importation of foreign goods into the country, and prescribing rules for the government of officials in the collection of such duties or taxes, are no more laws relating to the revenue than are the laws which regulate the mode of collecting duties or taxes for the carriage of letters in the public mails, or which prescribe rules for the conduct of officials in the collection of such duties or taxes for such carriage.
One of the earliest post-office acts, that of February 20th, 1792, in the 28th section (1 Stat. 239), speaks of the “surplus revenue of the general post-office.” The act of May 8, 1794, section 2 (1 Stat. 357), speaks of the income from the post-office establishment as “the revenue thence arising.” The act of March 3, 1825, section 1 (4 Stat. 102), directs the payment of the expenses of the post-office department in “the collection of the'revenue” of the office, from such revenue. The act of July 2, 1836, section 1 (5 Stat. 80), directs that the revenues arising in the post-office department shall be paid into the treasury of the United States.
The act of congress of the 31st of May, 1844 (5 Stat. 658), provides that final judgments in any circuit court of the United States, in any-civil action brought by the United States for the enforcement of the revenue laws of the United States, may be re-examined, and reversed or affirmed, in the supreme court of the United States, upon writ of error, without regard to the sum in controversy. In the case of U. S. v. Bromley, 12 How. [53 U. S.] 88, which was an action of debt founded upon the 10th section of the post-office law of March 3, 1845 (5 Stat. 736), it was held that such post-office law was a revenue law of the United States. An act done under it would, then, be an act done “under the revenue laws of the United States, or under color thereof.”
With this view of the case, it must be held that it was properly removed from the supreme court of the state into this court, and that the motion to remand it must be denied.